THE COURT.
This original proceeding in mandamus was brought by a probationary teacher employed by the San Francisco Unified School District. The issues raised are identical with those in Pockman v. Leonard, ante, p. 676 [249 P.2d 267], this day decided, and on the authority of that case petitioner is entitled to payment of compensation for services rendered up to and including 30 days following October 3, 1950, the effective date of sections 3100-3109 of the Government Code (Stats. 1951 [3d Ex. Sess. 1950, ch. 7] p. 15), but, having failed to take the required oath, he is not entitled to compensation for any subsequent period.
*891Insofar as petitioner seeks payment of salary or other relief for any period subsequent to 30 days after October 3,1950, the application is denied. Let a writ of mandate issue for the limited purpose of directing payment of petitioner’s salary up to and including 30 days after October 3, 1950.